Exhibit (n) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Independent Registered Public Accounting Firm” in Post-Effective Amendment No. 13 to the 1933 Act Registration Statement (Form N-6 No. 333-141769) pertaining to LLANY Separate Account S for Flexible Premium Variable Life Insurance, which is incorporated by reference into Post-Effective Amendment No. 14 to the 1933 Act Registration Statement (Form N-6 No. 333-141769) and Amendment No. 42 to the 1940 Act Registration Statement (Form N-6 No. 811-09257), and to the use therein of our reports dated (a) April 1, 2014, with respect to the financial statements of Lincoln Life & Annuity Company of New York and (b) April 2, 2014, with respect to the financial statements of LLANY Separate Account S for Flexible Premium Variable Life Insurance for the registration of an indefinite number of units of interest in variable life insurance contracts. /S/ ERNST & YOUNG, LLP Philadelphia, Pennsylvania August 22, 2014
